DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,297386. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 is anticipated by the conflicting patented claim 1 as shown in the table below. The difference between the instant examined claim and the conflicting patented claim is that the conflicting patented claim is narrower in scope and falls within the scope of the examined claim. Thus, the species or sub-genus claimed in the conflicting patent anticipates the examined claimed genus. Therefore, a patent to the examined claim genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus. See MPEP §804(II)(B)(1).
Instant Application
Patent 11,297386
Claims 1 and 19: A system, comprising: a memory for storing instructions; a first processor in an interactive service provider for delivery of at least one service through at least one of a client device or a secondary device paired with the client device, wherein the first processor is configured to execute the instructions to: insert at least one of a plurality of digital watermarks, a plurality of digital fingerprints, or a plurality of trigger identifiers at a plurality of event opportunities in media content, wherein the media content is associated with a video service provider different from the interactive service provider, wherein the insertion is executed by the interactive service provider via a first integration with the video service provider, wherein the media content comprises programming media content and non- programming media content, and wherein the plurality of event opportunities corresponds to a plurality of candidate time intervals in a playback duration of the media content, wherein the client device comprises a second processor configured to: detect the at least one of the inserted plurality of digital watermarks, the inserted plurality of digital fingerprints, or the inserted plurality of trigger identifiers in the media content, in the playback duration of the media content at the client device, wherein the detection is instructed by the interactive service provider via a second integration with the client device; identify, in a registry, information indicating next action of the client device based on the at least one of the inserted plurality of digital watermarks, the inserted plurality of digital fingerprints, or the inserted plurality of trigger identifiers in the media content and instruction calls raised by a trigger client software development kit on behalf of the client device; render a plurality of overlay graphics on the media content for the plurality of candidate time intervals based on the identified information; activate, via the second integration, at least one rendered overlay graphic of the rendered plurality of overlay graphics and one or more input devices in vicinity of the client device, wherein the at least one rendered overlay graphic and the one or more input devices are activated based on previous service requests for the plurality of event opportunities on which the at least one service was rendered overlay graphic as user-selectable option on the secondary device based on usage statistics of the secondary device and engagement with the at least one rendered overlay graphic on the activation of the at least one rendered overlay graphic; receive, via the activated one or more input devices, one or more trigger responses over the at least one activated overlay graphic in the playback duration; and display an interactive view on the client device based on the received one or more trigger responses, wherein the interactive view displays a message and a transfer of a first view associated with a selection on the user-selectable option to a second view associated with the delivery of the at least one service along with a playback of the media content in the playback duration, wherein the message indicates the delivery of the at least one service.
Claims 1 and 19: A system, comprising: one or more processors in an interactive service provider for delivery of at least one service through at least one of a client device or a secondary device paired with the client device, wherein the one or more processors are configured to: insert at least one of a plurality of digital watermarks, a plurality of digital fingerprints, or a plurality of trigger identifiers at a plurality of event opportunities in media content, wherein the media content is associated with a video service provider different from the interactive service provider, wherein the insertion is executed by the interactive service provider via a first integration with the video service provider, wherein the media content comprises programming media content and non-programming media content, and wherein the plurality of event opportunities corresponds to a plurality of candidate time intervals in a playback duration of the media content, wherein the client device comprises a processor configured to: detect the at least one of the inserted plurality of digital watermarks, the inserted plurality of digital fingerprints, or the inserted plurality of trigger identifiers in the media content, in the playback duration of the media content at the client device, wherein the detection is instructed by the interactive service provider via a second integration with the client device; identify, in a registry, information indicating next action of the client device based on the at least one of the inserted plurality of digital watermarks, the inserted plurality of digital fingerprints, or the inserted plurality of trigger identifiers in the media content and instruction calls raised by a trigger client software development kit on behalf of the client device; render a plurality of overlay graphics on the media content for the plurality of candidate time intervals based on the identified information; activate, via the second integration, at least one rendered overlay graphic of the rendered plurality of overlay graphics and one or more input devices in vicinity of the client device, wherein the at least one rendered overlay graphic and the one or more input devices are activated based on previous service requests for the plurality of event opportunities on which the at least one service was previously delivered; present the at least one rendered overlay graphic as user-selectable option on the secondary device based on usage statistics of the secondary device and engagement with the at least one rendered overlay graphic on the activation of the at least one rendered overlay graphic; receive, via the activated one or more input devices, one or more trigger responses over the at least one activated overlay graphic in the playback duration; and display an interactive view on the client device, wherein the interactive view displays a message and a transfer of a first view associated with a selection on the user-selectable option to a second view associated with a fulfilment server along with a playback of the media content in the playback duration, wherein the message indicates the delivery of the at least one service, and wherein the message and the transfer of the first view associated with the selection on the user-selectable option to the second view associated with the fulfilment server are displayed based on the playback of the media content in the playback duration and the received one or more trigger responses, wherein the delivery of the at least one service is enabled at the client device that is in communication with the fulfillment server, and wherein the fulfillment server fulfills the delivery of the at least one service to increase a user engagement to select the at least one service.
Claim 2: The system according to claim 1, wherein the first processor is further configured to receive, from the video service provider, the media content that comprises the programming media content and the non-programming media content.
Claim 2: The system according to claim 1, wherein the one or more processors are further configured to receive, from the video service provider, the media content that comprises the programming media content and the non-programming media content.
Claim 3: The system according to claim 2, wherein the first processor is further configured to receive a request, from the video service provider, for analysis of the media content, wherein the analysis comprises at least one digital fingerprinting and digital watermarking of the media content.
Claim 3: The system according to claim 2, wherein the one or more processors are further configured to receive a request, from the video service provider, for analysis of the media content, and wherein the analysis comprises at least one of digital fingerprinting of the media content or digital watermarking of the media content.
Claim 4: The system according to claim 1, wherein the first processor is further configured to: fingerprint programming media content and the non-programming media content; and generate fingerprint information for the programming media content and the non-programming media content, wherein the fingerprint information comprises at least one of acoustic fingerprint information and video fingerprint information for different segments of the programming media content and the non-programming media content, wherein the different segments comprises audio frames or image frames of the non-programming media content.
Claim 4: The system according to claim 1, wherein the one or more processors are further configured to: fingerprint the programming media content and the non-programming media content; and generate fingerprint information for the programming media content and the non-programming media content, wherein the fingerprint information comprises at least one of acoustic fingerprint information or video fingerprint information for different segments of the programming media content and the non-programming media content, and wherein the different segments comprise at least one of audio frames or image frames of the non-programming media content.
Claim 5: The system according to claim 1, wherein the plurality of digital watermarks are inserted into an audio portion or a video portion of the media content at the plurality of event opportunities in the media content.
Claim 5: The system according to claim 1, wherein the plurality of digital watermarks are inserted into at least one of an audio portion of the media content or a video portion of the media content at the plurality of event opportunities in the media content.
Claim 6: The system according to claim 5, wherein the first processor is further configured to generate watermark information that comprises metadata for at least one of an acoustic watermark or a video watermark inserted between different segments of the media content.
Claim 6: The system according to claim 5, wherein the one or more processors are further configured to generate watermark information that comprises metadata for at least one of an acoustic watermark or a video watermark inserted between different segments of the media content.
Claim 7: The system according to claim 1, wherein each event opportunity corresponds to a specified event in the media content and the specified event corresponds to at least one of start credits, end credits, lull points, time-based marked regions, location-based marked regions, context-based marked regions, explicit scene start and end, and product placement opportunities, within the media content.
Claim 7: he system according to claim 1, wherein each event opportunity of the plurality of event opportunities corresponds to a specified event in the media content, and the specified event corresponds to at least one of start credits, end credits, lull points, time-based marked regions, location-based marked regions, context-based marked regions, explicit scene start and end, or product placement opportunities, within the media content.
Claim 8: The system according to claim 1, wherein each trigger identifier of the plurality of trigger identifiers is at least one of Society of Cable and Telecom Engineers (SCTE) 35 triggers, playlists, manifest tags, SCTE-104 triggers, Nielsen ID3 tags, inaudible beacons, image beacons, and data beacons.
Claim 8: The system according to claim 1, wherein each trigger identifier of the plurality of trigger identifiers is at least one of Society of Cable and Telecom Engineers (SCTE) 35 triggers, playlists, manifest tags, SCTE-104 triggers, Nielsen ID3 tags, inaudible beacons, image beacons, or data beacons.
Claim 9: The system according to claim 1, wherein the processor in the client device is further configured to pair up at least one of the one or more input devices available in vicinity of the client device or the secondary device, wherein the at least one of the one or more input devices are paired via at least one of a Bluetooth network, a Wi-Fi network, an internet-based network, a wired local network, and a wireless ad hoc network.
Claim 9: The system according to claim 1, wherein the processor in the client device is further configured to pair up at least one of the one or more input devices available in vicinity of at least one of the client device or the secondary device, and wherein the at least one of the one or more input devices is paired via at least one of a Bluetooth network, a Wi-Fi network, an internet-based network, a wired local network, or a wireless ad hoc network.
Claim 10: The system according to claim 1, wherein a virtual voice assistant is enabled on the input device or on at least one of the client device or the secondary device.
Claim 10: The system according to claim 1, wherein a virtual voice assistant is enabled on at least one of the one or more input devices, the client device, or the secondary device.
Claim 11: The system according to claim 10, wherein the input device enabled with the virtual voice assistant that is configured to actively wait and listen for a trigger identifier in an audio portion of the media content.
Claim 11: The system according to claim 10, wherein the one or more input devices, enabled with the virtual voice assistant, are configured to actively wait and listen for a trigger identifier of the plurality of trigger identifiers in an audio portion of the media content.
Claim 12: The system according to claim 11, the second processor in the client device is further configured to: instruct the virtual voice assistant to detect at least one beacon within the playback duration of the media content; and facilitate a conversation with a user associated with the client device, to receive a trigger response from the user, wherein the trigger response is received through a user’s speech input.
Claim 12: The system according to claim 11, wherein the processor in the client device is further configured to: instruct the virtual voice assistant to detect at least one beacon within the playback duration of the media content; and facilitate a conversation with a user associated with the client device, to receive a trigger response from the user, wherein the trigger response is received through a user speech input.
Claim 13: The system according to claim 1, wherein the non-programming media content comprises promotional media content for at least one of a product offering or a service offering, and wherein the promotional media content comprises at least one of graphical content, textual content, video content, or animated content.
Claim 13: The system according to claim 1, wherein the non-programming media content comprises promotional media content for at least one of a product offering or a service offering, and wherein the promotional media content comprises at least one of graphical content, textual content, video content, or animated content.
Claim 14: The system according to claim 1, wherein the at least one service comprises at least one of a direct payment, a direct transaction, or a direct notification for selected at least one product offering or at least one service offering, and a direct update of the selected at least one product offering or the at least one service offering on a shopping cart, a personalized list, or a social platform.
Claim 14: The system according to claim 1, wherein the at least one service comprises: at least one of a direct payment, a direct transaction, or a direct notification for selected at least one product offering or at least one service offering, and a direct update of the selected at least one product offering or the at least one service offering on at least one of a shopping cart, a personalized list, or a social platform.
Claim 15: The system according to claim 1, wherein the second processor in the client device is further configured to execute a check to decide whether to activate the one or more input devices from a set of input devices or the render plurality of overlay graphics.
Claim 15: The system according to claim 1, wherein the processor in the client device is further configured to execute a check to determine whether to activate the one or more input devices from a set of input devices and the rendered plurality of overlay graphics.
Claim 16: The system according to claim 15, wherein the decision is based on the check executed on a defined criteria that is associated with records of previous service requests for the plurality of event opportunities on which the at least one service was delivered in past, wherein the defined criteria comprises at least one of a user-defined constraint, an inventory constraint, and a specified threshold count of trigger responses for a product offering or a service offering promoted by the non-programming media content.
Claim 16: The system according to claim 15, wherein the determination is based on the check executed on a defined criteria that is associated with records of the previous service requests for the plurality of event opportunities on which the at least one service was previously delivered, and wherein the defined criteria comprises at least one of a user-defined constraint, an inventory constraint, or a specified threshold count of the one or more trigger responses for at least one of a product offering or a service offering promoted by the non-programming media content.
Claim 17: The system according to claim 1, the first processor is further configured to deliver at least one notification on at least one of the client device or the secondary device paired with the client device, in response to the received one or more trigger responses.
Claim 17: The system according to claim 1, wherein the one or more processors are further configured to deliver at least one notification on at least one of the client device or the secondary device paired with the client device, and wherein the at least one notification is delivered based on the received one or more trigger responses.
Claim 18: The system according to claim 1, wherein the one or more trigger responses corresponds to one or more user interactions that are received based on at least one of a touch input, a gesture input, a haptic feedback input and a voice command input.
Claim 18: The system according to claim 1, wherein the one or more trigger responses correspond to one or more user interactions that are received based on at least one of a touch input, a gesture input, a haptic feedback input, or a voice command input.


Contact Information
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIVKA A RABOVIANSKI whose telephone number is (571)270-1845. The examiner can normally be reached 10 am Monday -7pm Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571) 272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIVKA A RABOVIANSKI/        Primary Examiner, Art Unit 2426                                                                                                                                                                                                        September 19, 2022